Case 19-12019-JDW         Doc 25    Filed 08/22/19 Entered 08/22/19 14:22:12             Desc Main
                                    Document     Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO.:

SEVESTIN MARTIN                                                                     19-12019-JDW

            OBJECTION TO CONFIRMATION OF FIRST AMENDED PLAN

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after conducting the Section 341(a) Meeting of Creditors, reviewing the Petition,

Schedules, and Statement of Financial Affairs, and files this Objection to Confirmation of First

Amended Plan (the “Objection”), and in support thereof states as follows:

       1.       The Debtor commenced this proceeding by filing a Voluntary Petition on May 14,

2019 (the “Petition Date”). The Debtor filed a proposed First Amended Chapter 13 Plan (Dkt.

#16) (the “Plan”) on August 7, 2019.

       2.       The Debtor is above median income and the proposed term of the Plan is sixty (60)

months. The Plan provides for $9,752.14 to be distributed to nonpriority unsecured creditors.

       3.       The Debtor’s Plan fails to comply with 11 U.S.C. §§ 1325(a)(9) and 1308. The

Debtor has failed to file his Federal and state tax returns for 2016 according to the Proofs of Claim

filed by the Internal Revenue Service (Claim #18-1) and the Mississippi Department of Revenue

(Claim #4-2).

       4.       The Debtor should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.

       5.       For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.




                                                 1
Case 19-12019-JDW        Doc 25      Filed 08/22/19 Entered 08/22/19 14:22:12            Desc Main
                                     Document     Page 2 of 2


       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which Trustee and this bankruptcy estate may be entitled.

       Dated: August 22, 2019.

                                       Respectfully submitted,

                                       LOCKE D. BARKLEY
                                       CHAPTER 13 TRUSTEE

                               BY:     /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                       mvardaman@barkley13.com



                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: August 22, 2019.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 2
